Citation Nr: 0328486	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-10 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for adhesions, 
flexor digitorum sublimus tendons, proximal phalanges of 
index, ring, and little fingers, right hand, due to operation 
and excision of inclusion cysts, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for right shoulder 
capsulitis and a right arm condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.

A personal hearing before the undersigned was conducted by 
videoconference in March 2003.  A transcript of the hearing 
is of record.


REMAND

Statement of the case following notice of disagreement

The April 2002 rating decision also denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for adhesions, flexor digitorum sublimus tendons, proximal 
phalanges of index, ring, and little fingers, right hand, due 
to operation and excision of inclusion cysts (right hand 
disability).  In February 2003, the veteran filed with the RO 
a statement in which he challenged the denial of this claim.  
The Board finds that this statement constituted an adequate 
and timely-filed notice of disagreement.  38 C.F.R. 
§§ 20.201, 20.302(a) (2002); see also 38 U.S.C.A. § 7105 
(West 2002).  

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2002).  The RO has not issued a statement of the case 
concerning the issue raised by the veteran's February 2003 
notice of disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case, the issue must be remanded to the RO for issuance of 
one.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claim of entitlement to an increased rating 
of the right hand disability will be remanded.  Id.; see also 
38 C.F.R. § 19.9(a) (2002).  Thereafter, the veteran must 
submit a timely substantive appeal in order for the Board to 
have jurisdiction over this claim.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.300-20.306 (2002).

Notice

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000 enhanced the rights of persons 
claiming entitlement to VA benefits to receive certain 
assistance and notice from VA during the prosecution of their 
claims.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002).  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  As the claims on appeal in this case were 
pending before VA at the time that the VCAA was enacted, they 
must be developed and adjudicated within the framework 
established by the statute and implementing regulations.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); cf. Kuzma 
v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 (Fed. 
Cir. Aug. 25, 2003) (VCAA did not apply to a claim that was 
the subject of a Board decision entered before the enactment 
of the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

The VCAA charges VA with a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  The notice must refer to the 
time period, one year from the date of such notice, 
established by the VCAA in which evidence may be submitted in 
support of a claim.  38 U.S.C.A. § 5103; see Disabled 
American Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans 
of America.  

In Paralyzed Veterans of America, the United States Court of 
Appeals for the Federal Circuit held that the premature 
denial of a claim, short of one year from the date of a 
notice issued by VA to the claimant concerning information 
and/or evidence considered necessary to substantiate the 
claim, with a promise to reopen the claim if such evidence or 
information is identified or submitted within that one-year 
period, does not satisfy section 5103 of the VCAA.  See 
Paralyzed Veterans of America.

The RO sent a letter to the veteran in July 2001 concerning 
his claim of entitlement to service connection for right 
shoulder capsulitis and a right arm condition. (right 
shoulder and arm disability) that satisfied most of the 
requirements concerning the notice to be issued under section 
5103 of the VCAA.  See Quartuccio.  However, the July 2001 
letter indicated that the veteran had 60 days from the date 
of the letter in which to identify or submit additional 
evidence considered necessary to substantiate the claim 
before his claim would be decided.  The July 2001 letter also 
promised the veteran that if additional evidence needed to 
substantiate the claim were submitted within one year from 
the date of that letter, the claim would be readjudicated.  
Subsequently, in April 2002, the claim was decided.  Later, 
in August 2002, the claim was reviewed de novo by the 
decision review officer of the RO.  On remand, the RO should 
determine whether these procedures satisfied section 5103 of 
the VCAA, as interpreted most recently by the Federal Circuit 
in Paralyzed Veterans of America.  For the Board alone to 
decide this question could prejudice the veteran's due 
process rights to notice and an opportunity to be heard.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO 
should take any and all corrective action following from its 
determination of this question.

Development of evidence

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  The implementing regulation 
prescribes the content of the notice that VA should give to a 
claimant if it is unable to obtain records.  38 C.F.R. 
§ 3.159(e).  

It appears to the Board that medical records pertinent to the 
claim of entitlement to service connection for a right 
shoulder and arm disability remain outstanding.  At his 
personal hearing before the undersigned, the veteran 
indicated that he had received medical care, including for 
his right arm and shoulder, under the auspices of Kaiser 
Permanente for several years before beginning treatment at a 
VA medical facility.  (His testimony suggested that at least 
some of the Kaiser Permanente medical records are in his 
chart at the VA medical facility.)  On remand, the RO should 
attempt to secure all of the veteran's post-service medical 
records with Kaiser Permanente and also should take action to 
ensure that all outstanding VA medical records and other 
private medical records pertinent to the claim are secured.  
The Board notes that in the VA Form 21-526, Application for 
Compensation, that he filed in April 2001, the veteran 
appears to indicate that he has received treatment pertinent 
to this matter from a medical provider named "Ward."

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  An 
examination is considered to be necessary if the lay and 
medical evidence of record includes competent evidence that 
the claimant has a current disability of persistent and 
recurring symptoms of disability, indicates that the 
disability or symptoms may be associated with the veteran's 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, a medical examination is necessary for VA to 
decide the service connection claim.  During the VA 
examination that was performed in February 2002 in 
conjunction with the right hand increased rating claim, the 
veteran 's right shoulder was assessed with capsulitis.  The 
veteran avers that he has had pain in his right shoulder and 
arm since service.  He has alleged in support of his claim 
that he injured his right shoulder and arm during basic 
training with kickback from a "Bazooka" rifle that he was 
firing.  More recently, he has posited in support of his 
claim that he developed his right shoulder and arm problems 
as a result of two surgeries that were performed on his right 
hand and fingers during service.  A service medical record of 
an orthopedic consultation held in June 1945 after the first, 
but before the second, surgery on the right hand reflects 
that the veteran was experiencing discomfort not only in his 
right hand and fingers but also in his right forearm and 
right elbow area.  

The VA examination of February 2002 did not elicit findings 
as to whether the veteran developed a disorder of the right 
shoulder and a right arm condition as a result of an injury 
or disease that he may have contracted during service, as a 
result of the condition of the right hand and fingers for 
which he had surgeries during service, or as a result of one 
or both of the surgeries themselves.  An additional VA 
examination is needed, and must be performed on remand, in 
order to clarify whether the veteran has disabilities of the 
right shoulder and arm that may be related to service or 
service-connected disability.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all notice 
and development action required by the 
VCAA and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).

2.  The RO should write to the veteran 
and request that he identify or submit 
any additional evidence, medical and lay, 
and any additional information of which 
he is aware and that could support his 
claim of entitlement to service 
connection for right shoulder capsulitis 
and a right arm condition.  In the 
letter, the RO should ask the veteran to 
clarify whether he has received any 
medical attention from a provider named 
"Ward," the name noted in box 21 of the 
VA Form 21-526, Application for 
Compensation, that he submitted in April 
2001, and if so, when.  A copy of the 
letter to the veteran should be sent to 
his representative. 

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  

Regardless of the veteran's response, if 
any, the RO should attempt to obtain all 
outstanding medical records having to do 
with treatment for any condition of the 
right upper extremity and hand from 
Kaiser Permanente and from any VA medical 
facility where the veteran has been 
treated.  

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine whether he has a current 
disability of the right shoulder and/or 
right arm that is related to his service 
or service-connected disability.  All 
tests and studies thought necessary by 
the examiner should be performed.  The 
claims file must be made available to the 
examiner and the examiner is requested to 
confirm that it was available for review.  
The examination report must list all 
diagnoses found concerning the right 
shoulder and the right arm.  If a 
disability of the right shoulder and/or 
the right arm is found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or better) that the 
disability is related to (i) an injury or 
disease that he contracted during service 
or (ii) the condition of the right hand 
and fingers which he contracted, and for 
which he underwent surgeries, during 
service, or (iii) one or both of the in-
service surgeries themselves.  The 
opinion should address each disability of 
the right shoulder and/or arm separately.  
A full rationale for the opinion should 
be furnished.

4.  After all appropriate development and 
notice have been accomplished, the RO 
should issue a statement of the case 
concerning the issue of entitlement to an 
increased rating for adhesions, flexor 
digitorum sublimus tendons, proximal 
phalanges of index, ring, and little 
fingers, right hand, due to operation and 
excision of inclusion cysts.  The veteran 
and his representative should be advised 
of the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of this claim.

5.  Thereafter, the claim for service 
connection should be re-adjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.

Then, if required, the claim should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


